226 F.3d 937 (8th Cir. 2000)
Gary Roll and George B. Harris Appellants,v.Mel Carnahan, Missouri Governor; Jay Nixon, State Attorney General; Dora Shriro, Director, Missouri State Department of Corrections; Unknown Chairman, Missouri State Department of Probation and Parole, Appellees.
No. 00-3056
United States Court of Appeals FOR THE EIGHTH CIRCUIT
Submitted: September 6, 2000Filed: September 8, 2000

Appeal from the United States District Court for the Eastern District of Missouri.
Before: LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gary Roll, a Missouri prisoner who was executed on August 30, 2000, and George B. Harris, another Missouri death row inmate who is sentenced to die on September 13, 2000, filed this pro se civil rights lawsuit to enjoin their executions. The district court decided the lawsuit was frivolous and failed to state a claim on which relief may be granted, and thus dismissed the action under 28 U.S.C. § 1915(e)(2)(B). The district court also denied Roll and Harris's request for temporary restraining orders, preliminary or permanent injunctions, and emergency stays of execution. Roll and Harris appealed pro se. A prior panel of this court addressed only Roll's appeal prior to his execution and left Harris's appeal for decision by this panel. We have reviewed the other panel's opinion issued in this case on August 29, 2000, and we affirm the judgment of the district court with respect to Harris's appeal by adopting the reasoning and rationale expressed by the panel which determined Roll's appeal.


2
We direct the clerk to enter a separate judgment in this case affirming the district court's judgment of dismissal and denial of relief to the appellant, George B. Harris.